NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  ARIZONA BAILMAN, et al., Appellants.

                             No. 1 CA-CV 17-0713
                               FILED 6-28-2018


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201600515
                 The Honorable Tina R. Ainley, Judge

                                  AFFIRMED


                                   COUNSEL

Yavapai County Attorney’s Office, Prescott
By William A. Kunisch, Thomas Stoxen
Counsel for Appellee


Clifford M. Sherr Attorney at Law, Phoenix
By Clifford M. Sherr
Counsel for Appellant
                  STATE v. ARIZONA BAILMAN, et al.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Michael J. Brown joined.


T H O M P S O N, Judge:

¶1           Arizona Bailman (“Bailman”) appeals the decision of the
Superior Court to forfeit $45,000 of the $60,000 bond it posted as surety to
Raul Gonzalez (“Gonzalez”). Bailman also argues that the court failed to
make sufficient findings of fact and conclusions of law. For the following
reasons, we affirm the court’s decision.

               FACTUAL AND PROCEDURAL HISTORY

¶2          On April 22, 2016, Gonzalez was indicted for transportation
of methamphetamine, possession or use of marijuana, possession or use of
drug paraphernalia, possession or use of a narcotic drug, and promoting
prison contraband in Yavapai County Superior Court Cause No.
P1300CR201600515 and a bond was set for $60,000.

¶3             On May 7, 2016 an appearance bond numbered IS100K-49770
(“Bond”) in the amount of $60,000 was posted for Gonzalez by Roger P.
Tallini of Arizona Bailman (“Surety”). The Bond states in pertinent part, “I
am posting the bond and understand that I could lose the bond if the
defendant fails to appear in the future.”

¶4            Gonzalez was making all necessary appearances, either in
person or telephonically through March 27, 2017. During the March 27,
2017 court hearing, Gonzalez was informed that his next court date was
scheduled for May 15, 2017 and that the “DEFENDANT MUST BE
PRESENT and is advised of the consequences of non-appearance.”
Gonzalez failed to appear for the May 15, 2017 court date. A warrant was
issued for his arrest and a bond forfeiture hearing was set for July 17, 2017.

¶5             Due to reasons unspecified or unknown, Bailman was never
notified of the warrant or the forfeiture hearing. Bailman finally learned of
the warrant and forfeiture hearing when it received the Notice of Lodging
Proposed Form of Judgment filed July 18, 2017 after the July 17, 2017
forfeiture hearing. Bailman then filed a motion to vacate the existing bond



                                      2
                   STATE v. ARIZONA BAILMAN, et al.
                          Decision of the Court

forfeiture judgment which was subsequently granted. A new bond
forfeiture hearing was then scheduled for September 25, 2017.

¶6             Gonzalez was back in custody on August 14, 2017 and made
his initial appearance on the bench warrant. It is undisputed that Bailman
was responsible for his apprehension.

¶7           The court held a second forfeiture hearing on September 25,
2017. The court found that a condition of Gonzalez’s release was that he
was to appear for all court dates or the Bond could be forfeited; that
Gonzalez failed to appear for a May 15, 2017 court date; and there was no
reasonable excuse, explanation or justification given for Gonzalez’s non-
appearance. The court further found that Bailman did not present any
evidence to show what steps, if any, were taken by Bailman to ensure the
appearance of Gonzalez at his Court date. The court did however find that
Bailman subsequently apprehended Gonzalez after his failure to appear
and therefore forfeiture of the entire bond would be unduly harsh. The
court then ordered that $45,000 of the Bond be forfeited and $15,000 be
exonerated to Bailman.

¶8             On appeal Bailman argues that the court abused its discretion
when it forfeited $45,000 of the $60,000 bond and that the court made
insufficient findings of fact and conclusions of law. For the following
reasons we disagree.

                                DISCUSSION

¶9            We review a trial court’s decision to forfeit a bond for an
abuse of discretion. State v. Garcia Bail Bonds, 201 Ariz. 203, 205, ¶ 5 (App.
2001). We examine the evidence in the light most favorable to supporting
the judgment of the trial court. Id.

¶10            Under Arizona Rule of Criminal Procedure 7.3(a)(1) (2017) a
mandatory condition of release is that the defendant must appear at all
court proceedings. Under Ariz. R. Crim. P. 7.1(g) (2017) a surety is a
“person or company, other than the defendant, who executes an
appearance bond and agrees to pay the amount of the bond if the defendant
fails to comply with its conditions.” If a court finds that the defendant
violated a mandatory condition of release and that violation is not excused,
it may enter an order forfeiting all or part of the bond amount. Ariz. R.
Crim. P. 7.6(c)(1) (2017). Whether to exonerate a bond is within the
discretion of the court. Ariz. R. Crim. P. 7.6(d)(4) (2017). See also State v. Old
West Bonding Co., 203 Ariz. 468, 473, ¶ 17 (App. 2002) (finding that
exoneration of appearance bond is only mandated if defendant does not


                                        3
                   STATE v. ARIZONA BAILMAN, et al.
                          Decision of the Court

violate any condition of the appearance bond; if condition is violated, the
trial court has discretion as to whether to exonerate the bond).
Additionally, a surety agrees to “produce the defendant at the necessary
court appearance or pay the penalty in the amount of the bond.” Gearing v.
State, 24 Ariz. App. 159, 160 (1975); see also In re Bond Forfeiture in Pima
County Cause No. CR-20031154, 2008 Ariz. 368, 369, ¶ 4 (App. 2004) (holding
that a surety assumes the risk that the full amount of a bond will be forfeited
if the defendant does not appear).

¶11          When a defendant fails to appear at a court date, the surety
bears the burden of proof to show reasonable cause or explain or excuse a
defendant’s failure to appear. State v. Eazy Bail Bonds, 224 Ariz. 227, ¶ 14
(App. 2010). It is the surety’s responsibility to stay informed about a
defendant’s whereabouts and the defendant’s required court appearances.
Gearing, 24 Ariz. App. at 160. Furthermore, a surety does not meet its
obligation under Rule 7.6 merely by surrendering a non-appearing
defendant before entry of a forfeiture judgment. Old West, 203 Ariz. at 473,
¶ 18.

¶12            Appellant argues that the trial court did not properly apply
the factors laid out in Old West, and therefore abused its discretion when it
forfeited $45,000 of the $60,000 bond. We disagree.

¶13           First, we note that the factors listed in Old West, not only were
not meant to be comprehensive, they also are not required factors to be
considered. Id. at 475. Furthermore, the court always has the discretion to
forfeit the entire amount of the bond if a mandatory condition of the
appearance bond is not met. Ariz. R. Crim. P. 7.6; Gearing, 24 Ariz. App. at
160.

¶14             In this instance, Gonzalez did not appear at a scheduled court
date. That alone allows the court to forfeit the entire bond. Ariz. R. Crim.
P. 7.3(a)(1); see also No. CR-20031154, 2008 Ariz. at 369, ¶ 4. Additionally,
there was no valid excuse given as to why Gonzalez did not appear. Eazy
Bail Bonds, 224 Ariz. at 227, ¶ 14. Indeed, there was no reason or excuse
given at all. There was also no evidence presented as to Bailman’s efforts
and expense in locating and apprehending Gonzalez. However, the court
did find that Bailman eventually apprehended Gonzalez and that
apprehension was a mitigating factor. The court therefore considered three
of the Old West, factors and determined that $45,000 of the bond would be
forfeited and $15,000 would be exonerated.




                                      4
                   STATE v. ARIZONA BAILMAN, et al.
                          Decision of the Court

¶15          Appellant next argues that the court committed reversible
error when it failed to “follow the dictates of Arizona Rule of Civil
Procedure, Rule 52(a)” by not making sufficient findings and conclusions
of law. We disagree that the trial court failed to do so.

¶16            Under Arizona Rules of Civil Procedure 52(a)(1) (2018) “the
court must find the facts specially and state its conclusions of law
separately.” A trial court’s findings of fact satisfy Arizona law if they are
pertinent to issues and sufficiently comprehensive to provide bases for
decisions. Miller v. Board of Sup’rs of Pinal County, 175 Ariz. 296, 299 (1993)
(citing Gilliland v. Rodriguez, 77 Ariz. 163, 167 (1954)). “Findings of fact
satisfy this requirement if they are sufficiently specific to allow an appellate
court to test the validity of the judgment.” Id. (citations and quotations
omitted). The court’s findings of fact satisfy this requirement.

¶17           The court clearly states that a condition of Gonzalez’s release
was that he appear at every court date and that failure to do so could result
in forfeiture of the entire bond. The court found that Gonzalez failed to
appear at his May 15, 2017 hearing and that there was no reasonable excuse,
explanation or justification for the failure. The court also found that there
was no evidence to show what steps, if any, Bailman took to ensure
Gonzalez’s appearance at his court date, but did find that Bailman’s
subsequent apprehension of Gonzalez was a mitigating factor and therefore
forfeiture of the entire bond would be unduly harsh. Based upon this
information, this court finds the trial court’s judgment to be valid.

                                CONCLUSION

¶18            For the foregoing reasons, we find that the court did not abuse
its discretion in forfeiting $45,000 of the $60,000 bond. Additionally, we
find that the trial court complied with Rule 52(a) and provided sufficient
findings of fact and conclusions of law. We therefore affirm the court’s
ruling.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5